Citation Nr: 9917967
Decision Date: 06/29/99	Archive Date: 09/09/99

DOCKET NO. 91-51 586               DATE JUN 29, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Nashville, Tennessee

THE ISSUE

Entitlement to service connection for drug abuse on a secondary
basis.

REPRESENTATION

Appellant represented by: Disabled American Veterans

ATTORNEY FOR THE BOARD

Patricia A. Dowdell, Counsel

INTRODUCTION 

The veteran served on active duty from August 1969 to November
1971. This matter comes before the Board of Veterans Appeals
(Board) on appeal of a December 1989 rating decision by the
Department of Veterans Affairs (VA) Louisville, Kentucky Regional
Office (RO). The veteran currently resides within the jurisdiction
of the RO in Nashville, Tennessee.

In a decision dated in April 1995, the Board denied service
connection for drug abuse, an effective date prior to May 29, 1989
for the grant of service connection for PTSD, and increased ratings
for Osgood-Schlatter's disease of the right knee and PTSD. The
veteran appealed that determination to the United States Court of
Appeals for Veterans Claims (Court) (known as the United States
Court of Veterans Appeals prior to March 1, 1999).            

In compliance with a Joint Motion To Remand Two Issues, Sever Two
Remaining Issues And To Stay Further Proceedings submitted by the
appellant and the Office of Secretary of the VA, the decisions
denying increased ratings for the Osgood- Schlatter's disease of
the right knee and PTSD were vacated and Remanded. [citation redacted]

On July 23, 1998, the Court affirmed the August 1995 Board's
decision with respect to the denial of the claim for entitlement to
an effective date prior to May 29, 1989, for the grant of service
connection for PTSD. Additionally, the Court vacated the portion of
the Board's decision denying service connection for drug abuse on
direct and secondary bases and remanded the case to the Board for
further development and reajudication consistent with the
Memorandum Decision. [citation redacted]

On August 13, 1998, the Secretary moved for reconsideration of the
remand of the direct service connection claim for drug abuse, or in
the alternative, for panel review. On September 29, 1998, the Court
granted the Secretary's motion for reconsideration of a prior
decision entered by the Court, and withdrew the July 23, 1998,
decision of the Court. The Court affirmed the August 1995 Board's
decision with respect to the claims for entitlement to an effective
date prior to May 29, 1989, for the grant of service connection for
PTSD and denied service connection for drug abuse on a direct
basis.

2 - 

The Court found that the issue of service connection for drug abuse
was well grounded and vacated the Board decision denying service
connection for drug abuse, on a secondary basis, and remanded the
case to the Board for further adjudication pursuant to a Memorandum
Decision. [citation redacted]

The issues of increased ratings for Osgood-Schlatter's disease of
the right knee and PTSD are the subjects of a Remand, dated on July
30, 1998. It is unclear whether the veteran is claiming service
connection for alcohol abuse. It is requested that the RO contact
the veteran in order to clarify this matter, and take any
appropriate action.

REMAND

The claim for service connection for drug abuse on a secondary
basis is well grounded pursuant to 38 U.S.C.A. 5107 (West 1991) in
that the claim is plausible. Murphy v. Derwinski, 1 Vet. App. 78,
81 (1990); [citation redacted]. Once it has been determined that a claim is well
grounded, VA has a statutory duty to assist the veteran in the
development of evidence pertinent to his claim.

The record reflects that service connection is in effect for
Osgood-Schlatter's disease of the right knee and PTSD. In Barela v.
West, 11 Vet. App. 280 (1998); the Court held that, while 38 U.S.C.
1110, as amended by the Omnibus Budget Reconciliation Act of 1990,
Pub. L. No. 101-508, 8052, 104 Stat. 1388, 1388-1351, clearly and
unambiguously provides that "no compensation shall be paid if [a]
disability is [the] result of the veteran's ... abuse of alcohol or
drugs," this does not mean that service connection cannot be
granted for alcohol or drug abuse.

In this regard, the Court notes that the distinction between
"compensation" and "service connection" is one with a real
difference since compensation is but one of

- 3 - 

the potential title 38 benefits which can flow from a determination
that a disability is service connected.

The record shows that the veteran is currently incarcerated at a
Tennessee Detention Center. The VA has a statutory obligation to
assist him in the development of his claim. 38 U.S.C.A. 5107(a)
(West 1991). Additionally, the duty to assist incarcerated veterans
requires VA to tailor its assistance to meet the peculiar
circumstances of confinement as such individuals are entitled to
the same care and consideration given to their fellow veterans.
Wood v. Derwinski, I Vet.App. 190, 193 (1991); Bolton v. Brown, 8
Vet.App. 185, 191 (1995).

Accordingly, to ensure that the VA has met its duty to assist the
claimant in developing the facts pertinent to the claim and to
ensure full compliance with due process requirements, the case is
REMANDED to the RO for the following:

1. The RO should furnish the veteran the appropriate release of
information forms in order to obtain copies of all VA, state, and
private medical records pertaining treatment for drug abuse prior
and subsequent to active duty, and medical records pertaining to
current treatment, to include any treatment while incarcerated.

The veteran should be informed that he has the opportunity to
submit additional evidence and arguments in support of his claims.
Quarles v. Derwinski, 1 Vet. App. 129, 141 (1992)

2. The RO should take the appropriate steps to ensure that the
veteran undergoes a psychiatric examination for VA purposes as
indicated in Wood and Bolton. The examination should be conducted
by a psychiatrist in order to determine the nature, severity and
etiology of any drug abuse. All testing and any specialized
examinations deemed necessary should be performed.

- 4 -

The claimfolder and a copy of this Remand should be made available
to the examiner if deemed appropriate by the RO. If a non-VA
psychiatrist is utilized, to include those employed by the
Correction Department, the RO should provide guidance with regard
to thoroughness of the examinations.

All testing and any specialized examination deemed necessary should
be performed. Following the examination it is requested that the
examiner render an opinion as whether it is as least as likely as
not that the veteran's abuse of drugs was caused or aggravated by
his service-connected Osgood-Schlatter's disease of the right knee
and/or his PTSD. Allen v. Brown, 7 Vet.App. 439 (1995). A complete
rational for any opinion expressed should be include in the
examination report.

4. Thereafter, the RO should readjudicate the issue in appellate
status, to include consideration of the Barela case.

If the benefit sought is not granted, the veteran and his
representative should be furnished a supplemental statement of the
case and an opportunity to respond. The case should then be
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO. The
law requires that all claims that are remanded by the Board of
Veterans' Appeals or by the United States Court of Appeals for
Veterans Claims (known as the United States Court of Veterans
Appeals prior to March 1, 1999) for additional development or other
appropriate action must be handled in an expeditious manner. See
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 5101 (West Supp.
1998) (Historical and Statutory Notes). In addition, VBA's
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to
provide expeditious handling of all cases that have been

- 5 -

remanded by the Board and the Court. See M21-1, Part IV, paras.
8.44-8.45 and 38.02-38.03.

ROBERT P. REGAN
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. 7252 (West 1991), only a decision of the Board of
Veterans' Appeals is appealable to the United States Court of
Appeals for Veterans Claims (known as the United States Court of
Veterans Appeals prior to March 1, 1999). This remand is in the
nature of a preliminary order and does not constitute a decision of
the Board on the merits of your appeal. 38 C.F.R. 20.1100(b)
(1998).

6 - 

